By JUDGE JAMES L. BERRY
It is the opinion of the Court that Virginia Code Section 11-2.3 has no application to the contract in question in the captioned case, that contract by its specific terms requiring completed performance within two years from the date of its execution.
By paragraph B of its Standard Provisions, the contract in question requires extension of the settlement date prescribed only "if necessary to enable Seller to cure any title defect" and then for not more than sixty days. This contract required completion by September 30, 1990, at the latest, a date within two years of its execution on April 20, 1990.
Accordingly, defendant’s Motion to Dismiss the Motion for Judgment must be denied.